DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                  Claim Objections
Claims 12-13 are objected to because of the following informalities:
Claims 12 and 13 recite “the refrigerant 111 and the anti-freeze additive 112 in the reservoir”, (in line 2-3 of claim 12), and (in line 4 of claim 13), it is suggested to delete the numbers to be consistent with the rest of the claims.
                                    Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
      Claim limitation “an agitating component” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “agitating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Claim limitation “a heat rejection device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “heat rejection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A heat rejection device treated as meaning that includes any suitable heat sink for the desired application, for example, a chiller. Non- limiting examples of suitable heat rejection devices include a radiator, a dry cooling tower, or a wet cooling tower. See par. 52.
A review of the specification does describe the corresponding structure of an agitating component (see rejected under 35 U.S.C. 112(a) and (b) below).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                         
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “An agitating component”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 3 and 16 recite limitation of “an agitating component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the 
Claims 5-14 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.
Claim 10 recites “…the remaining portion…” in line 2. There is antecedent basis for this limitation since there is no mention of “remaining portion” previously. For examination purposes, the limitation is being considered as --...“a remaining portion”…--.
Claim 13 recites “…the flow …” in line 3. There is antecedent basis for this limitation since there is no mention of “flow” previously. For examination purposes, the limitation is being considered as --...“a flow”…--.

                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Leonard Jr (US 3,605,873) in view of Moghaddam et al. (US 2018/0259229).                                
In regards to claim 1, Leonard discloses a cooling system (an absorption refrigeration system, refer to Fig. 1), comprising a reservoir (75, separation tank) configured to selectively supply a cooling fluid (via lines 76 and 90; Fig. 1); a circulation loop (refrigerant circuit; col.4, line 12) fluidly coupled to the reservoir (75), and configured to circulate the cooling fluid to and from the reservoir (refer to Fig. 1); and a heat exchanger (14, air-conditioning load heat exchanger) thermally coupled to the circulation loop and configured to exchange heat with the cooling fluid (refer to Fig. 1); wherein the reservoir (75) comprises a refrigerant and an anti-freeze additive (water as a refrigerant, and octyl alcohol as an additive; refer to col.5, lines 67-69). 
         Leonard does not explicitly disclose the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of the reservoir is greater than the LCST, the reservoir is configured to supply a cooling fluid comprising the refrigerant to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, the reservoir is configured to supply a cooling fluid comprising the refrigerant and the anti-freeze additive to the circulation loop.  
         However, additive octyl alcohol of Leonard is well-known anti-freeze additive characterized by a lower critical solution temperature, for evidence of anti-freeze additive characterized by a lower critical solution temperature, Moghaddam teaches an (refer to Fig. 1) wherein the anti-freeze additive characterized by a lower critical solution temperature (LCST), (refer to par. 11, wherein a liquid-liquid separator at a lower critical solution temperature, LCST is employed)such that when an operating temperature of the reservoir (corresponding an operated temperature of separator; Figs. 1-2) is greater than the LCST (refer to par. 15, wherein phase separation occurs that clearly exists as two nearly immiscible phases at temperatures in excess of the LCST), 
          the reservoir is configured to supply a cooling fluid (i.e. as only refrigerant flows out; par. 16) comprising the refrigerant (corresponding to a refrigerant) to the circulation loop (refer to par. 16, wherein the refrigerant-absorbent mixture after heating above the LCST separate into two liquid fluids, the refrigerant then flows into the evaporator); and when the operating temperature of the reservoir is lower than the LCST (refer to par. 15, wherein converts to a homogeneous solution at temperatures below the LCST), 
          the reservoir is configured to supply a cooling fluid (i.e. as a homogeneous solution; refer to par. 16) comprising the refrigerant and the anti-freeze additive (corresponding to a refrigerant and an ionic liquid; par. 11) to the circulation loop (i.e. as a homogeneous solution or a mixture of the absorber and refrigerant as a single-phase solution which is passed through a heat exchange; refer to par. 16). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive which is characterized by a lower critical solution temperature such that when an operating temperature of the reservoir is greater than the LCST, the reservoir to be (refer to par. 11).
In regards to claim 2, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein when the operating temperature of the reservoir is lower than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as a substantially miscible phase, and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases.  
          Further, Moghaddam teaches wherein when the operating temperature of the reservoir (corresponding an operated temperature of separator; Figs. 1-2) is lower than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as a substantially miscible phase (refer to par. 15, wherein converts to a homogeneous solution at temperatures below the LCST), and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases (refer to par. 15, wherein phase separation occurs that clearly exists as two nearly immiscible phases at temperatures in excess of the LCST).  
           It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard such that when the operating temperature of the reservoir is lower than the LCST, the refrigerant and the (refer to par. 11).
In regards to claim 3, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Leonard as modified discloses wherein the wherein the reservoir (75) further comprises an agitating component (means are provided for mixing; refer to abstract) for mixing the refrigerant and the anti-freeze additive, and to provide the substantially miscible phase (refer to abstract).  
In regards to claim 4, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60 °C.
         Further, Moghaddam teaches wherein the LCST of the anti-freeze additive (corresponding to an ionic liquid; par. 11) is in a range from about 1°C to about 60 °C (refer to par. 11, wherein the LCST is about 50-60° C). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the LCST of the anti-freeze additive to be in a range from about 1°C to about 60 °C in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 5, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the anti-freeze 
Further, Moghaddam teaches wherein the anti-freeze additive comprises amines,                                                                                                             polyalkylene glycols, polyamines, ionic liquids, or combinations thereof (refer to par. 11 of Moghaddam).  
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive that comprises ionic liquids in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 6, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the anti-freeze additive and the refrigerant have a density difference greater than 30 kg/m3.  
         Leonard in col. 3, lines 56-57 does however teach the additive and the refrigerant difference in specific gravities (i.e. ratio of the density of a substance to that of a standard substance). In particular, Leonard teaches that the difference in specific gravities, most of the alcohol remains in tank 75 and the small amount carried out by the refrigerant improves the cooling capacity of the system (col. 3, lines 56-57). 
       Therefore, the density difference between the anti-freeze additive and the refrigerant are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the improvement in the cooling capacity of the system (col. 3, lines 56-57). 
        Therefore, since the general conditions of the claim, i.e. the existence of density difference between the anti-freeze additive and the refrigerant, were disclosed in the 3.
In regards to claim 7, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard as modified discloses wherein the reservoir (75) is configured to supply the cooling fluid to the circulation loop via an outlet (via line 90) located proximate (near) to a top end of the reservoir (refer to Fig. 1).  
In regards to claim 8, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard discloses wherein the reservoir (75) is configured to supply the cooling fluid to the circulation loop via an outlet (via line 76) located proximate (near) to a bottom end of the reservoir (refer to Fig. 1).  
In regards to claim 9, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard as modified discloses wherein the reservoir (75) is disposed directly downstream of the heat exchanger (14) such that the reservoir is configured to receive a heated cooling fluid (fluid returned via passage 71) from the heat exchanger (14), (refer to col.4, lines 46-52; Fig. 1).  
In regards to claim 10, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard as modified discloses wherein the circulation loop is configured to circulate a portion (via line 69) of the cooling fluid into the heat exchanger (14) and the remaining portion (via line 71) of the cooling fluid is circulated directly into the reservoir (75), (as can be seen in Fig. 1).  
In regards to claim 11, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard as modified discloses further comprising a heat rejection device (contender 12 is being considered as heat rejection device) thermally coupled to the circulation loop, the heat rejection device (12) configured to cool the cooling fluid before the cooling fluid exchanges heat with the heat exchanger (as can be seen in Fig. 1).   
In regards to claim 13, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Leonard as modified discloses wherein the reservoir (75) further comprises a first outlet (via passage 76) fluidly coupled to a first outlet valve (77) and a second outlet (via passage 90) fluidly coupled to a second outlet valve (54), for directing and controlling the flow of one or both of the refrigerant and the anti-freeze additive from the reservoir 110 (refer to Fig. 1; col.4, lines 15-22).  
In regards to claim 14, Leonard discloses a method of cooling (refer to Fig. 1) using a cooling system (an absorption refrigeration system, refer to Fig. 1) comprising a reservoir (75, separation tank), a circulation loop (refrigerant circuit; col.4, line 12), and a heat exchanger (14, air-conditioning load heat exchanger), wherein the reservoir (75) comprises a refrigerant and an anti-freeze additive (water as a refrigerant, and octyl alcohol as an additive; refer to col.5, lines 67-69), 
         the method comprising: selectively supplying a cooling fluid (via lines 76 and 90; Fig. 1) from the reservoir (75) to the circulation loop, circulating the cooling fluid via the circulation loop from the reservoir (75) to the heat exchanger (14), where the cooling fluid exchanges heat with the heat exchanger (as can be seen in Fig. 1); and (14) to the reservoir (75) via the circulation loop (as can be seen in Fig. 1).
        Leonard does not explicitly disclose the anti-freeze additive characterized by a lower critical solution temperature (LCST), such that when an operating temperature of the reservoir is greater than the LCST, a cooling fluid comprising the refrigerant is supplied to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, a cooling fluid comprising the refrigerant and the anti-freeze additive is supplied to the circulation loop.  
           However, additive octyl alcohol of Leonard is well-known anti-freeze additive characterized by a lower critical solution temperature, for evidence of anti-freeze additive characterized by a lower critical solution temperature, Moghaddam teaches an absorption refrigeration system (refer to Fig. 1) wherein the anti-freeze additive characterized by a lower critical solution temperature (LCST), (refer to par. 11, wherein a liquid-liquid separator at a lower critical solution temperature, LCST is employed) such that when an operating temperature of the reservoir (corresponding an operated temperature of evaporator; Figs. 1-2) is greater than the LCST (refer to par. 15, wherein phase separation occurs that clearly exists as two nearly immiscible phases at temperatures in excess of the LCST), 
          a cooling fluid (i.e. as only refrigerant flows out; par. 16) comprising the refrigerant is supplied to the circulation loop (refer to par. 16, wherein the refrigerant-absorbent mixture after heating above the LCST separate into two liquid fluids, the refrigerant then flows into the evaporator); and when the operating temperature of the reservoir is lower than the LCST (refer to par. 15, wherein converts to a homogeneous solution at temperatures below the LCST), a cooling fluid (i.e. as a homogeneous solution; refer to par. 16) comprising the refrigerant and the anti-freeze additive is (corresponding to a refrigerant and an ionic liquid; par. 11) supplied to the circulation loop (i.e. as a homogeneous solution or a mixture of the absorber and refrigerant as a single-phase solution which is passed through a heat exchange; refer to par. 16).
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive characterized by a lower critical solution temperature (LCST), such that when an operating temperature of the reservoir is greater than the LCST, a cooling fluid comprising the refrigerant is supplied to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, a cooling fluid comprising the refrigerant and the anti-freeze additive is supplied to the circulation loop in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 15, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein when the operating temperature of the reservoir is lower than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as a substantially miscible phase, and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases.  
        Further, Moghaddam teaches wherein when the operating temperature of the reservoir (corresponding an operated temperature of separator; Figs. 1-2) is lower (refer to par. 15, wherein converts to a homogeneous solution at temperatures below the LCST), and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases (refer to par. 15, wherein phase separation occurs that clearly exists as two nearly immiscible phases at temperatures in excess of the LCST).  
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard such that when the operating temperature of the reservoir is lower than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as a substantially miscible phase, and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 16, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 11. Further, Leonard as modified discloses further comprises agitating component (means are provided for mixing; refer to abstract) the refrigerant and the anti-freeze additive in the reservoir (75) to provide the substantially miscible phase, when the operating temperature is lower than the LCST (refer to abstract).  
In regards to claim 17, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein the anti-freeze 
      Further, Moghaddam teaches wherein the anti-freeze additive comprises amines, polyalkylene glycols, polyamines, ionic liquids, or combinations thereof (refer to par. 11 of Moghaddam). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive that comprises ionic liquids in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 18, Leonard discloses an absorption cycle apparatus (an absorption refrigeration system, refer to Fig. 1), comprising: an evaporator (12) comprising: a reservoir (75, separation tank) configured to selectively supply a cooling fluid (via lines 76 and 90); a circulation loop (refrigerant circuit; col.4, line 12) fluidly coupled to the reservoir (as can be seen Fig. 1), and configured to circulate the cooling fluid to and from the reservoir (as can be seen Fig. 1); and 
         a heat exchanger (14, air-conditioning load heat exchanger) thermally coupled to the circulation loop and configured to exchange heat with the cooling fluid (as can be seen Fig. 1); wherein the reservoir (75) comprises a refrigerant and an anti-freeze additive (i.e. water as a refrigerant, and octyl alcohol as an additive; refer to col.5, lines 67-69), and an absorber (13, a two stage absorber) in fluid communication with the evaporator (12), (as can be seen in Fig. 1).          
          Leonard does not explicitly disclose the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of 
           However, additive octyl alcohol of Leonard is well-known anti-freeze additive characterized by a lower critical solution temperature, for evidence of anti-freeze additive characterized by a lower critical solution temperature, Moghaddam teaches an absorption refrigeration system (refer to Fig. 1) wherein the anti-freeze additive characterized by a lower critical solution temperature (LCST), (refer to par. 11, wherein a liquid-liquid separator at a lower critical solution temperature, LCST is employed)such that when an operating temperature of the evaporator (corresponding an operated temperature of evaporator; Figs. 1-2) is greater than the LCST (refer to par. 15, wherein phase separation occurs that clearly exists as two nearly immiscible phases at temperatures in excess of the LCST), 
          the reservoir is configured to supply a cooling fluid (i.e. as only refrigerant flows out; par. 16) comprising the refrigerant (corresponding to a refrigerant) to the circulation loop (refer to par. 16, wherein the refrigerant-absorbent mixture after heating above the LCST separate into two liquid fluids, the refrigerant then flows into the evaporator); and when the operating temperature of the evaporator is lower than the LCST (refer to par. 15, wherein converts to a homogeneous solution at temperatures below the LCST), 
(i.e. as a homogeneous solution; refer to par. 16) comprising the refrigerant and the anti-freeze additive (corresponding to a refrigerant and an ionic liquid; par. 11) to the circulation loop (i.e. as a homogeneous solution or a mixture of the absorber and refrigerant as a single-phase solution which is passed through a heat exchange; refer to par. 16). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of the evaporator is greater than the LCST, the reservoir is configured to supply a cooling fluid comprising the refrigerant to the circulation loop; and when the operating temperature of the evaporator is lower than the LCST, the reservoir is configured to supply a cooling fluid comprising the refrigerant and the anti-freeze additive to the circulation loop in order to improves the coefficient of performance, COP, (refer to par. 11).
In regards to claim 19, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 18, but fails to explicitly teach wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60 °C.
         Further, Moghaddam teaches wherein the LCST of the anti-freeze additive (corresponding to an ionic liquid; par. 11) is in a range from about 1°C to about 60 °C (refer to par. 11, wherein the LCST is about 50-60° C). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the LCST of the (refer to par. 11).
In regards to claim 20, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 18, but fails to explicitly teach wherein the anti-freeze additive comprises amines, polyalkylene glycols, poly amines, ionic liquids, or combinations thereof.  
      Further, Moghaddam teaches wherein the anti-freeze additive comprises amines, polyalkylene glycols, polyamines, ionic liquids, or combinations thereof (refer to par. 11 of Moghaddam). 
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Leonard with the anti-freeze additive that comprises ionic liquids in order to improves the coefficient of performance, COP, (refer to par. 11).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Leonard Jr (US 3,605,873) in view of Moghaddam et al. (US 2018/0259229), further in view of Johnson et al. (US 7,264,649).                               
In regards to claim 12, Leonard as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly disclose wherein the reservoir  further comprises a valve configured to direct and control a flow of one or both of the refrigerant and the anti-freeze additive in the reservoir.  
       Johnson teaches absorber/desorber system (Fig, 1) wherein the reservoir (16, water reservoir) further comprises a valve (18) configured to direct and control a flow (water) and the anti-freeze additive in the reservoir (16), (refer to col, 16, lines 41-44).
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Leonard to configure the reservoir  to further comprises a valve in order to control of the efflux of water in the reservoir to an outlet or drain (refer to col, 16, lines 41-44).

                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763